     Case 1:21-cv-01310-NONE-EPG Document 6 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   RENE LUNA, JR.,                                       Case No. 1:21-cv-01310-EPG (PC)

12                      Plaintiff,
13          v.                                             ORDER GRANTING APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS
14   LOLL, et al.,
                                                           (ECF No. 2)
15                      Defendants.
                                                                         and
16

17                                                         ORDER DIRECTING PAYMENT
                                                           OF INMATE FILING FEE BY KINGS
18                                                         COUNTY JAIL

19

20          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

21   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing

22   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

23   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §

24   1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

25   the preceding month’s income credited to Plaintiff’s trust account. The Sheriff of Kings County,

26   or his or her designee, is required to send to the Clerk of Court payments from Plaintiff’s account

27   each time the amount in the account exceeds $10.00, until the statutory filing fee is paid in full.

28   28 U.S.C. § 1915(b)(2).
                                                       1
     Case 1:21-cv-01310-NONE-EPG Document 6 Filed 09/01/21 Page 2 of 2


 1         In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3               1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 4               2. The Sheriff of Kings County, or his or her designee, shall collect payments

 5         from Plaintiff’s prison trust account in an amount equal to twenty percent (20%) of

 6         the preceding month’s income credited to the prisoner’s trust account and shall

 7         forward those payments to the Clerk of Court each time the amount in the account

 8         exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

 9         been collected and forwarded to the Clerk of Court. The payments shall be clearly

10         identified by the name and number assigned to this action.

11               3. The Clerk of Court is directed to serve a copy of this order and a copy of

12         Plaintiff’s in forma pauperis application on the Sheriff of Kings County.

13               4.    The Clerk of Court is directed to serve a copy of this order on the Financial
           Department, U.S. District Court, Eastern District of California, Sacramento Division.
14

15
     IT IS SO ORDERED.
16

17      Dated:        September 1, 2021                          /s/
                                                            UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
